DETAILED ACTION

Election/Restrictions
Claims 1-20 are generic to the following disclosed patentably distinct species:
Species A, as illustrated in Figures 2-5, which includes the fishing hook including a flexible loop secured to a coupling interface, and
Species B, as illustrated in Figure 6, where the hook eye forms a second loop---a rigid loop---that includes a rotational coupler positioned to rotationally couple the hook eye and the shank together.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
-- the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Marshall Brown on 02/01/2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5165197 (patented 11/24/1992) issued to Sitton.
Regarding claim 1, Sitton discloses a fishing hook comprising: a shank 112 (figure 6, body 112) having a first end and an opposing second end (figure 6, with point near element 130 as a first end, and point near 114’ as a second end); a plurality of bends 114 (figure 6, curved part 114) extending from the opposing second end of the shank 112 (figure 6), each of the plurality of bends 114 terminating with a point 119 and a barb 116 (figure 6, sharp point 119 and barbed point 116), the shank 112 and the plurality of bends 114 manufactured from a first material (column 4, lines 11-13); and an eye 138 (figure 6, loop 138 formed by tongue 132) coupled to the first end of the shank 112 (figure 6 at pawl 130), the eye 138 forming a loop (i) extending directly from the first end of the shank (figure 6) and (ii) defining an aperture, the eye 138 manufactured from a second material (column 6, lines 40-45) that is different than the first material (column 6, lines 40-45, showing tongue 132 being serrated, whereas the first material is not serrated).
Regarding claim 2, as dependent on claim 1, Sitton discloses the first material being a rigid material (figure 6; column 1, lines 22-27 and lines 42-44; column 3, lines 50-54; column 4, lines 3-8) and the second material (column 6, lines 40-45) being a flexible material (column 6, lines 35-39).
Regarding claim 8, as dependent on claim 2, Sitton discloses the flexible material facilitating rotation of the fishing hook about a longitudinal axis of the fishing hook relative to an attachment point 130 (figure 6, where pawl 130 unites with hook 111 immediately above eye 113) of a lure up to at least one full rotation (figure 8, pawl 130; “pawl” under Collins Dictionary is defined as “a mechanical device allowing rotation in only one direction: one type consists of a hinged tongue, the tip of which engages the notches of a ratchet wheel, preventing backward motion”).
Regarding claim 9, as dependent on claim 1, Sitton discloses the eye 138 (figure 6, loop 138 formed by tongue 132) being coupled to the first end of the shank 112 via at least one of tying, cinching, welding, or threading (figure 6 shows tongue 132 being coupled via cinching).
Regarding claim 14, as dependent on claim 1, Sitton discloses the point 119 and the barb 116 are incapable of engaging the aperture of the eye 138, and wherein the shank 112 and the plurality of bends 114 are incapable of passing through the eye 138 (figure 6, where pawl 130 prevents return movement of tongue 132, thus being able to restrict the loop 138 size of tongue 132 that would prevent anything below the tongue 132 being engaged with or passing through the tongue 132).
Regarding claim 15, Sitton discloses a fishing lure comprising: a body having an attachment point 130 (figure 6, where pawl 130 unites with hook 111 immediately above eye 113); and a hook 111 (figure 6, hook 111) coupled to the attachment point 130, the hook 111 including: a shank 112 (figure 6, body 112) having a first end and an opposing second end (figure 6, with point near pawl 130 as a first end, and point near 114’ as a second end); a plurality of bends 114 (figure 6, curved part 114) extending from the opposing second end of the shank 112 (figure 6), each of the plurality of bends 114 terminating with a point 119 and a barb 116 (figure 6, sharp point 119 and barbed point 116); and an eye 138 (figure 6, eye formed by the loop 138 of the tongue 132) coupled to the first end of the shank 112 (figure 6), the eye forming a loop 138 (figure 6, “cat-tail” loop 138) (i) extending from the first end of the shank 112 and (ii) defining an aperture that couples the hook 111 to the attachment point (figure 6), the eye 138 facilitates rotation of the hook about a longitudinal axis of the hook relative to the attachment point up to at least one full rotation (column 6, lines 35-40).
Regarding claim 16, as dependent on claim 15, Sitton discloses the eye 138 being manufactured from a flexible material (figure 6, flexible tongue 132; column 6, lines 35-40).
Regarding claim 18, as dependent on claim 15, Sitton discloses the point 119 and the barb 116 being incapable of engaging the aperture of the eye 138 or the attachment point of the body, and wherein the shank 112 and the plurality of bends 114 are incapable of passing through the eye 138 (figure 6, where pawl 130 prevents return movement of tongue 132, thus being able to restrict the loop 138 size of tongue 132 that would prevent anything below the tongue 132 being engaged with or passing through the tongue 132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sitton in view of U.S. Patent Publication No. 20120036822 (published 02/16/2012) issued to Pettersen and Owner Monster Dancing Singer Hooks (Owner Hooks brand; information obtained from a webpage from Outdoor Pro Shop and the Wayback Machine’s archive of the Outdoor Pro Shop website. The Wayback machine shows an archive date for the page being September 5, 2015; see annotated image below, showing the product and a date showing that the webpage was available before the effective filing date of the claimed invention).

    PNG
    media_image1.png
    1073
    1920
    media_image1.png
    Greyscale

Annotated Figure 1: Webpage showing the Owner Hooks product. This screenshot was taken on 02/22/2021, and the archive date (via the Wayback Machine) is September 5, 2015.

Regarding claim 3, as dependent on claim 2, Sitton discloses the flexible material (column 6, lines 35-39). Sitton does not disclose the flexible material being a braided line.
Pettersen teaches a flexible material being a braided line (figure 2A; paragraphs 0001 and 0016).
Owner Hooks teaches an eye, made of a braided line, being coupled to the shank of a fishing hook (see annotated image above titled Annotated Figure 1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sitton and include the flexible material being a braided line, as taught by Pettersen and Owner Hooks, in order to have a flexible eye that is stronger relative to traditionally-tied eyes (e.g., Pettersen, paragraph 0009; e.g., Owner Hooks, greyed “Description” box shown in Annotated Figure 1).
Regarding claim 4, as dependent on claim 3, Sitton does not disclose the braided line.
Pettersen teaches the braided line (figure 2A) including a plurality of braided fibers (figure 2A; paragraphs 0001, 0007, 0018, and 0021) for the same reason as described above. Also, Owner Hooks teaches the braided line including a plurality of braided fibers (see Annotated Figure 1) in order to increase the hooking power of a jig (see the grey “Description” box in the annotated image above).
Regarding claim 5, as dependent on claim 2, Sitton discloses the flexible material, but Sitton does not disclose the flexible material being a cable.
Pettersen and Owner Hooks teach a flexible material being a cable (Pettersen, figure 2B, with a cable capable of being a rope; Owner Hooks, see Annotated Figure 1; see Collin’s Dictionary definition for “cable”) for the same reason as described for claim 3.

Claim 6, as dependent on claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Sitton in view of Pettersen, as applied to claim 5, and further in view of U.S. Patent No. 5881490 (patented 03/16/1999) issued to Richardson.
Sitton discloses a flexible material, and Pettersen teaches a cable. Both Sitton and Pettersen do not disclose or teach the cable being manufactured from a plurality of metal wires.
Richardson teaches a cable 12 (figure 1, leader 12) being manufactured from a plurality of metal wires (column 2, lines 35-40). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sitton, in view of Pettersen, and include the cable being manufactured from a plurality of metal wires, as taught by Richardson, in order to make the cable flexible (e.g., Richardson, column 2, lines 35-55).

Claim 7, as dependent on claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Sitton in view of U.S. Patent No. 3670446 (patented 06/20/1972) issued to Wheeler.
Sitton discloses the flexible material, but Sitton does not disclose the flexible material being at least one of a monofilament or fluorocarbon.
Wheeler teaches a flexible material (figure 5, guard 16) being at least one of a monofilament or a fluorocarbon (figure 5, see braided filament core).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sitton and include the flexible material being at least one of a monofilament or a fluorocarbon, as taught by Wheeler, in order to enable a semi-flexible construction for the flexible material (e.g., Wheeler, column 1, lines 55-60).

Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sitton.
Regarding claim 10, as dependent on claim 1, Sitton discloses the fishing hook having an overall dimension and the eye 138 having an eye dimension (figure 6 shows the drawings of the fishing hook and the eye of a given dimension). 
Although Sitton does not disclose the ratio of the eye dimension to the overall dimension being at most 1:2, it would have been an obvious matter of design choice to make the ratio of the eye dimension to the overall dimension at certain rations, including 1:2, 1:3, 1:4, 1:5, etc., in order to accommodate for different fishing lure sizes (e.g., the difference in size between a fishing lure and the eye and overall dimensions should not be substantially disproportional). Also, such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPT 237 (CCPA 1955).
In addition to what is described above, Applicant has failed to disclose the criticality of the ratio. The specification does not describe the significance of a 1:2 ratio of the eye dimension to the overall dimension. Paragraph 0022 of the specification contains the most information about the ratio. Paragraph 0022 does not discuss the importance of the ratios mentioned, and instead merely describes the presented embodiments being able to possess certain ratios. 
Absent any showing of criticality for a routine (e.g., changing the size or proportion of a component) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on sizes and their ratios. In other words, one of ordinary skill in the art would make certain ratios pertinent to the limitations of claim 10 in a routine manner.
Regarding claims 11-13 (with claim 11 depending on claim 10, claim 12 depending on claim 11, and claim 13 depending on claim 12), the above rejection for claim 10 applies. There is no criticality presented in the specification for the ratios claimed, and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sitton and include certain ratios for the fish hook and the eye dimensions.

Regarding claim 19, Sitton discloses a fishing hook comprising: shank 112 (figure 6, body 112) having a first end and an opposing second end (figure 6, with point near element 130 as a first end, and point near 114’ as a second end); a plurality of bends 114 (figure 6, curved part 114) extending from the opposing second end of the shank 112 (figure 6), each of the plurality of bends 114 terminating with a point 119 and a barb 116 (figure 6, sharp point 119 and barbed point 116), the shank and the plurality of bends manufactured from a rigid material (figure 6; column 1, lines 22-27 and lines 42-44; column 3, lines 50-54; column 4, lines 3-8); an eye 138 (figure 6, loop 138 formed by tongue 132) coupled to the first end of the shank 112 (figure 6 at pawl 130), the eye forming a loop extending directly from the first end of the shank (figure 6) and configured to facilitate coupling the fishing hook to an attachment point 130 (figure 6, where pawl 130 unites with hook 111 immediately above eye 113) of a lure, the eye 138 manufactured from a flexible material (figure 6, flexible tongue 132; column 6, lines 35-40) that facilitates rotation of the fishing hook about a longitudinal axis of the fishing hook relative to the attachment point up to at least one full rotation (figure 6, pawl 130; column 6, lines 35-40); and wherein the shank 112 and the plurality of bends 114 are incapable of passing through the eye 138 (figure 6, where pawl 130 prevents return movement of tongue 132, thus being able to restrict the loop 138 size of tongue 132 that would prevent anything below the tongue 132 being engaged with or passing through the tongue 132). Sitton does not disclose the fishing hook having an overall dimension and the eye 138 having an eye dimension, wherein a ratio of the eye dimension to the overall dimension is at most 1:2.
The rejections for claims 10-13---which includes statements about the lack of criticality of the ratios and the obvious matter of design choice for making the ratio of the eye dimension to the overall dimension at certain rations---are relevant to show how it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sitton and include certain ratios for the fishing hook and the eye dimensions. See MPEP 2144.04(IV)(A).
Regarding claim 20, as dependent on claim 19, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sitton and include the ratio of the eye dimension to the overall dimension being at most 1:3 for the same reasons as described for claims 10-13 and 19.


Claim 17, as dependent on claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Sitton in view of Pettersen and Wheeler and Owner Hooks (Outdoor Pro Shop webpage; non-patent literature).
Sitton discloses the eye (figure 6, loop 138 formed by tongue 132) being manufactured from a flexible material. Sitton does not disclose the flexible material being at least one of a braided line, a cable, a monofilament, or fluorocarbon.
Pettersen teaches a flexible material being at least one of a braided line or a cable (figure 2B; paragraphs 0001 and 0016). Wheeler teaches a flexible material being at least one of monofilament or fluorocarbon (figure 5; column 1, lines 53-60). Owner Hooks teaches a flexible material being at least one of a braided line or a cable (see Annotated Figure 1 above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sitton and include the flexible material being at least one of a braided line, a cable, a monofilament, or fluorocarbon, as taught by Pettersen and Wheeler and Owner Hooks, for the same reasons as described for claims 3 (Pettersen and Owner Hooks) and 7 (Wheeler).

Prior Art References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
U.S. Patent No. 9072283 (Jae Lee) discloses an eye coupled to a fish hook, with the eye being able to rotate independently of the fish hook; U.S. Patent No. 2180557 (Skoverski) discloses an eye coupled to a fish hook, and the eye being made of gut fiber; U.S. Patent No. 2865131 (Ellis) discloses cable in the shape of an eye or a loop that is coupled to a fishing hook; U.S. Patent No. 3827174 (Banker) discloses a plastic tube with an enclosed fishing line; U.S. Patent No. 5425195 (Nakamichi) and WO93/19592 (Hansen) discloses a plurality of fishing hooks with an attachment point and an eye; U.S. Patent No. 5313736 (Rosenberg) discloses a fishing hook with a couple fishing line with metal wires coupling the fishing hook with the fishing line; US5524385 (Longo) discloses an attachment point between a fish hook and a fishing line; U.S. Patent Publication No. 20090090039 (Ross) discloses a quick connecting means for a fish hook and its eye to a fishing lure; U.S. Patent No. 7735256 (Hatfield) discloses a lure attachment string; U.S. Patent No. 7797876 (McKelvey) and U.S. Patent Publication No. 20080072473 (Hogan) disclose an elastic fishing device with an elastic line; U.S. Patent Publication No. 20140237890 (Borenstein) discloses a rotating eye with a swivel; U.S. Patent No. 3151413 (Witz) discloses a loop made of a cord attached to a fishing device; U.S. Patent No. 4543742 (Rand) discloses a braided rope coupled to a fish hook; U.S. Patent No. 4998375 (Mitchell) discloses a retractable wire barb for a fishing hook; U.S. Patent No. 2700843 (Werner) discloses cable loops attached to a fishing device; U.S. Patent No. 919820 (Caldwell) discloses a rope that attaches to a fishing lure; U.S. Patent No. 1486581 (Hewitt) discloses a braided eye; U.S. Patent Publication No. 20130025181 (Sugano) discloses a rope attached to a fishing hook’s aperture; and U.S. Patent No. 4777760 (Akaishi) discloses a woolen looped hook.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 7:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jodutt Basrawi/
Examiner, Art Unit 3647
/TIEN Q DINH/             Supervisory Patent Examiner, Art Unit 3647